Title: To George Washington from Timothy Pickering, 30 June 1795
From: Pickering, Timothy
To: Washington, George


          
            War Office June 30. 1795.
          
          The Secretary of War respectfully submits to the President of the United States the draught of a letter to General Wayne, in answer to his last which the President has read. The Secretary wishes to send it this forenoon by Genl Scott, if it meets the Presidents approbation; and will therefore wait on the President in half an hour.
          
            T. Pickering.
          
        